Exhibit 10.2
(LOGO) [c19775c1977501.gif]


July 5, 2011  
David Longly Bernhardt
Attorney at Law
202.872.5286 tel
202.296.7009 fax
dbernhardt@bhfs.com

Patrick L. Avery
Prospect Global Resources, Inc.
600 17th Street
Suite 2800 South
Denver, CO 80202

RE:   Proposal and Fee Agreement for Representation

Dear Pat:
Brownstein Hyatt Farber Schreck, LLP (“Brownstein” or “BHFS” or “the Firm”) is
pleased to present this proposal. Our firm’s federal and state government
relations practice (the “Government Relations Practice”) uniquely qualifies us
to meet your needs in Arizona and in Washington, D.C. Subject to our firm’s
conflicts of interest check, we agree to act as government relations counsel on
behalf of Prospect Global Resources Inc. and its subsidiaries (together,
“Prospect”). The purpose of this letter is to describe and confirm the terms and
conditions of our firm’s representation of your interests.
BHFS is entitled to up to 300,000 shares of Prospect common stock (“Common
Stock”), subject to the following requirements, which we will discuss extending
on February 3, 2012:

1.   100,000 shares shall be transferred to BHFS upon the signing of this
amendment.   2.   BHFS will purchase 200,000 shares of Common Stock by issuing a
promissory note (the “Note”) to Prospect in the amount of $750,000 (representing
the fair market value of the stock on the purchase date).

  (a)   The Note shall bear interest at the short term Applicable Federal Rate.
The Note shall mature in one year.     (b)   The Note shall be secured by the
Common Stock purchased and 20% of the outstanding principal balance shall
constitute a recourse obligation.     (c)   If the Government Relations Practice
is not representing Prospect on August 15, 2011, Prospect shall have the right
to acquire 200,000 shares by cancellation of the Note.     (d)   If the
Government Relations Practice is represented Prospect on August 15, 2011 but is
not representing Prospect as of February 3, 2012, Prospect shall have the right
to acquire 100,000 shares for $375,000.

3.   If the Government Relations Practice is representing Prospect on August 15,
2011, the principal amount of the Note shall be reduced by $375,000.

     
1350 I Street, NW, Suite 510 | Washington, DC 20005-3305
  202.296.7353 tel
     Brownstein Hyatt Farber Schreck, LLP | bhfs.com
  202.296.7009 fax

 

 



--------------------------------------------------------------------------------



 



Pat Avery
July 5, 2011
Page 2

4.   If the Government Relations Practice is representing Prospect on
February 3, 2012, the principal amount of the Note shall be reduced by $375,000.

Our representation will encompass assisting you in various local, state and
Federal government matters in which you may request our involvement and we agree
to undertake. It is anticipated that Chris Stephens and I will perform most of
the work on this matter. We may assign additional lawyers or professionals in
our firm to represent you if, in our judgment, that becomes necessary or
desirable.
We view an engagement with you as a partnership. We can only succeed if we
approach our work as though we are partners in your success. We will work
together to craft and implement an overall strategy that will give us the best
possible opportunity for success. We will then implement the agreed-upon
strategy based upon clear timelines and milestones.
Using elements of our efforts we will:
1. Develop a comprehensive state and local strategy based on your priorities,
but also reflective of the current legislative, political, and regulatory
landscapes.
2. Provide strategic advice and counsel regarding state and federal agency
protocols, practices and requirements.
3. Arrange and attend meetings with local and state leaders and conduct all
follow-up activities stemming from actionable items discussed at any meetings.
4. Arrange and attend meetings with members of Congress, staff and the Executive
Branch as relevant and appropriate.
Brownstein has offices in Washington, D.C. and throughout the West where we
provide comprehensive legal services to our clients, including government
relations and lobby services, at both the state and federal level. The firm’s
philosophy and approach are that government relations and advocacy services are
integral to the provision of client services. We believe significant projects
often succeed as a result of a team effort that combines both traditional legal
representation and public government advocacy that are tailored to support the
client’s specified objectives and work plan.
Our team has decades of experience serving as decision-makers in local, state
and federal legislative and executive branches of government. We have a proven
track record. We understand the intricacies of policy at the state and federal
level and how to successfully advocate on our clients’ behalf. Our attorneys and
policy advisors — who come from both sides of the aisle — have the skills and
experience necessary to synthesize, manage and advocate in a manner that often
separates project success from failure. Our team understands where and how
decisions are made and how current events impact the ever-shifting focus of the
political landscape— in many instances our team members have personally served
as senior decision-makers.
In addition to charging fees for government relations work, we also charge for
certain out-of-pocket costs incurred by us in representing you. Charges for long
distance telephone calls, telecopy charges, in-office copying, ordinary postage,
and deliveries made by in-house staff are covered by an administrative fee,
currently equal to 2.5% of the fees charged. This administrative fee is in lieu
of itemizing those expenses and may be adjusted over time. If there are other
fees, such as computer-assisted research fees, travel, meals, or hotel
accommodation charges, those will be billed separately.

 

 



--------------------------------------------------------------------------------



 



Pat Avery
July 5, 2011
Page 3
The shares of Common Stock will relate only to government relations
representation and any other legal representation undertaken by BHFS for
Prospect shall be billed and paid by Prospect at our standard hourly rates and
expense reimbursement policies, unless otherwise agreed to in writing by BHFS
and Prospect.
We bill for our services on a monthly basis. You agree to make payments within
30 days of your receipt of a statement. We reserve the right to suspend
performing services and to promptly move to withdraw from representation upon
failure of timely payment of a bill.
We also wish to emphasize that Brownstein provides a wide array of legal and
public policy services to many clients around the world. These services include
legislative and administrative representation on matters that may affect your
interests, directly or indirectly. Therefore, as a condition of our undertaking
to represent any client on a particular matter as described in the engagement
letter, we hereby ask you, as we do each of our clients, to waive objection to
any conflict of interest that might be deemed to be created by our
representation of other clients in legislative or administrative policy matters
that are unrelated to the specific representation we have been asked to
undertake on your behalf. Your waiver will permit us to represent another client
in advocating a change in law or policy areas such as, but not limited to,
healthcare or business regulation, international trade, telecommunications or
taxation, even if the policy we advocate would or might have a direct or
indirect adverse impact upon your interests.
We would be pleased and privileged to work with you. Occasionally, we may
provide lists of representative clients to various publications and may use your
company name in marketing materials. Unless you instruct us to the contrary, you
hereby consent that such use is acceptable.
Please indicate your agreement to the terms of this letter by executing the
enclosed copy and returning it to me. We appreciate the opportunity to represent
you.
Very truly yours,

          BROWNSTEIN HYATT FARBER SCHRECK, LLP
      By           DAVID LONGLY BERNHARDT             

          Prospect Global Resources, Inc.
      By:           PATRICK L. AVERY               

ACCEPTED and AGREED TO this 5th day of July, 2011

 

 